DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pulse inverter” of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: the instant specification does not disclose the controller communicates with the vehicle battery, and this limitation may constitute new matter. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURATA (US 2016/0214495) in view of YAGI (US 2002/0070710).
	Regarding claim 1, MURATA discloses an apparatus for influencing charging (see Fig. 1, ¶ 0054: The controller 30 is able to control the operation of the charger 26) of a vehicle battery (10, Fig. 1; ¶ 0035-0037) for conforming the charging of the vehicle battery to at least one user preference (¶ 0042), the apparatus comprising:  	
 	a switching device (34, Fig. 1; e.g., a device operable to switch the operation of the apparatus) that is designed to be operable by a user for receiving from the user at least one input indicative of the at least one user preference and to transmit a signal indicative of the user preference (¶ 0042: user preference may include time at which external charging is completed, time at which start-up of the vehicle is initiated, initial/termination time of midnight cost of electricity); and
 	a controller (30, Fig. 1; ¶ 0040) communicating with the switching device and with the vehicle battery (¶ 0042, 0054), the controller being configured to determine at least one boundary condition for recharging the vehicle battery in response to the signal transmitted based on the operation of the switching device by the user (¶ 0042-0044).
 	MURATA fails to disclose the controller further being designed to cause the vehicle battery to carry out a battery pulsing operation before the charging process, the battery pulsing operation causing energy to be drawn from the vehicle battery and returned to the vehicle battery for heating the vehicle battery to a temperature for achieving a charging of the vehicle battery consistent with the user preference.
 	YAGI discloses the controller further being designed to cause the vehicle battery to carry out a battery pulsing operation before the charging process, the battery pulsing operation causing energy to be drawn from the vehicle battery and returned to the vehicle battery for heating the vehicle battery to a temperature (¶ 0014-0022, 0045-0046) for achieving a charging of the vehicle battery consistent with the user preference (¶ 0019: e.g., charging in a shorter time).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the battery pulsing in order to influence battery temperature while reducing space and weight of the vehicle (YAGI, ¶ 0012).
 	Regarding claim 3, MURATA discloses the controller is designed to determine and/or prespecify a boundary condition for the charging process as a desired state (¶ 0132-0135).
 	Regarding claim 7, MURATA discloses a method for influencing a charging of a vehicle battery (10, Fig. 1; ¶ 0035-0037), comprising:  
 	operating a user-operable switching device (34; e.g., a device operable to switch the operation of the apparatus) for producing a signal indicative of at least one user preference (¶ 0042: user preference may include time at which external charging is completed, time at which start-up of the vehicle is initiated, initial/termination time of midnight cost of electricity), 
 	transmitting the signal indicative of the at least one user preference from the switching device to a controller (30, Fig. 1; ¶ 0040, 0042, 0054); 
 	operating the controller to determine at least one boundary condition for recharging the vehicle battery in a manner consistent with the user preference (¶ 0042-0044), the at least one boundary condition including a battery temperature for achieving a charging of the vehicle battery in a manner consistent with the user preference (¶ 0095-0097, claim 1); and 
 	using the controller to cause the vehicle battery to attain the at least one boundary condition (¶ 0095-0097, claim 1).
 	MURATA fails to disclose using the controller to cause the vehicle battery to attain the at least one boundary condition, including initiating a battery pulsing operation before the charging process, the battery pulsing operation causing energy to be drawn from the vehicle battery and returned to the vehicle battery for heating the vehicle battery to a temperature for achieving a charging of the vehicle battery consistent with the user preference.
 	YAGI discloses using the controller to cause the vehicle battery to attain the at least one boundary condition, including initiating a battery pulsing operation before the charging process, the battery pulsing operation causing energy to be drawn from the vehicle battery and returned to the vehicle battery for heating the vehicle battery to a temperature (¶ 0014-0022, 0045-0046) for achieving a charging of the vehicle battery consistent with the user preference (¶ 0019: e.g., charging in a shorter time).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the battery pulsing in order to influence battery temperature while reducing space and weight of the vehicle (YAGI, ¶ 0012).
Claims 2, 5, 6, 8, 11, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURATA in view of YAGI as applied to claims 1, 3, and 7 above, and further in view of UYEKI (US 2015/0077054).
	Regarding claim 2, MURATA as modified by YAGI teaches the apparatus as applied to claim 1 but fails to disclose the switching device is a tactile user interface arranged in a vehicle as a pushbutton. UYEKI discloses the switching device is a tactile user interface arranged in a vehicle as a pushbutton (¶ 0057, 0063). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the pushbutton for the generic switching device of MURATA since a skilled artisan would have to choose a specific switching device in order to practice the disclosed circuitry of MURATA. Furthermore, one of ordinary skill in the art before the effective filing date of the invention to include the pushbutton in order to provide a switching device that is easier to use than, e.g., the software for a touchscreen interface; will improve battery life, e.g., by not requiring power for a touchscreen switching device; and reducing cost compared to, e.g., a touchscreen switching device.
	Regarding claim 5, MURATA as modified by YAGI teaches the apparatus as applied to claim 1 but fails to disclose the controller is designed to determine and/or to output an anticipated charging time for a human/machine interface. UYEKI discloses the controller is designed to determine and/or to output an anticipated charging time for a human/machine interface (¶ 0053, 0058, 0059, 0079-0080). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include determining/outputting an anticipated charging time in order to provide increased user convenience.
 	Regarding claim 6, MURATA as modified by YAGI and UYEKI teaches an apparatus as applied to claim 5 but fails to disclose the controller is designed to determine and/or to output a quantity of energy that can be recharged in the charging time and/or a range that can be achieved with the quantity of energy. UYEKI further discloses the controller is designed to determine and/or to output a quantity of energy that can be recharged in the charging time and/or a range that can be achieved with the quantity of energy (¶ 0077-0080). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include determining/outputting a quantity of energy that can be recharged in the charging time and/or a range that can be achieved with the quantity of energy in order to provide increased user convenience.
	Regarding claim 8, MURATA as modified by YAGI and UYEKI teaches operating the user-operable switching device comprises operating a tactile user interface arranged in a vehicle as a pushbutton (see rejection of claim 2; UYEKI, ¶ 0057, 0063).
	Regarding claim 11, MURATA as modified by YAGI and UYEKI teaches using the controller to determine an anticipated charging time and then outputting the anticipated charging time to a human/machine interface (see rejection of claim 5; UYEKI, ¶ 0053, 0058, 0059, 0079-0080).
 	Regarding claim 12, MURATA as modified by YAGI and UYEKI teaches a quantity of energy that can be recharged in the charging time and/or a range that can be achieved with said quantity of energy is determined and/or output (see rejection of claim 6; UYEKI, ¶ 0077-0078).
	Regarding claim 14,  MURATA as modified by YAGI and UYEKI teaches operating the controller to determine a quantity of energy that can be recharged and/or a driving range that can be achieved during a charging operation (see rejection of claim 5; UYEKI, ¶ 0053, 0058, 0059, 0077-0080) carried out consistent with the at least one user preference input by the user at the switching device (UYEKI, 0054-0055), and outputting to the user the determined quantity of energy and/or the driving range based on the user preference previously input at the switching device (see rejection of claim 5; UYEKI, ¶ 0053, 0058, 0059, 0079-0080).
 	Regarding claim 15, MURATA as modified by YAGI and UYEKI teaches repeatedly using the switching device for inputting at least one alternate user preference (UYEKI, 0054-0055) in response to the determined quantity of energy and/or the driving range output to the user based on the user preference previously input at the switching device, and repeatedly determining the quantity of energy and/or the driving range for each successive input of an alternate user preference at the switching device (UYEKI, ¶ 0053, 0058, 0059, 0079-0080).
 	Regarding claim 16, MURATA as modified by YAGI and UYEKI teaches using the switching device to generate a stop signal for selecting a particular one of the alternate user preferences based on the quantity of energy and/or the driving ranges output to the user (UYEKI, 0054-0055, 0057, 0063).
 	Regarding claim 17, MURATA as modified by YAGI and UYEKI teaches initiating the charging of the vehicle battery after the at least one boundary condition of the vehicle battery has been achieved (YAGI, S21, Fig. 2 and corresponding disclosure).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURATA in view of YAGI as applied to claims 1, 3, and 7 above, and further in view of AUGST (US 2018/0297481).
 	Regarding claim 13, MURATA as modified by YAGI teaches the method as applied to claim 7 but fails to disclose causing the controller to check whether a charging process is in progress after receiving the signal from the user-operated switching device; and ignoring the signal from the user-operated switching device if the charging process is determined to be in progress. AUGST discloses causing the controller to check whether a charging process is in progress after receiving the signal from the user-operated switching device; and ignoring the signal from the user-operated switching device if the charging process is determined to be in progress (¶ 0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include ignoring the signal from the user-operated switching device in order to increased user convenience by, e.g., allowing a user to ignore a previous signal.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURATA in view of YAGI as applied to claims 1, 3, and 7 above, and further in view of MATTHEY (US 2021/0336299).
 	Regarding claim 18, MURATA as modified by YAGI teaches the method as applied to claim 7 and YAGI discloses energy drawn from the battery is returned again to the battery until a desired temperature of the battery has been reached as described above. MURATA as modified by YAGI fails to disclose the step of initiating the battery pulsing operation comprises activating a pulse inverter. MATTHEY discloses charging and discharging a battery with a pulse inverter (¶ 0026, 0038). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of MURATA as modified by YAGI by utilizing a pulse inverter to charge and discharge the battery in order to utilize the known characteristics of inverters.
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
 	In response to arguments that the prior art utilizes external power sources and the battery pulsing does not precede the initiation of charging (page 10 of remarks), the claims as recited would not exclude the use of external power sources, as the claims only recite causing energy to be drawn from and returned to the vehicle battery. Also, secondary reference YAGI disclose the pulsing of steps S3-S8 in Figure 2 occurs before the start of normal charging at S21 in Figure 2 and includes an equivalent amount of charging and discharging as disclosed in S8, Figure 2 and the corresponding disclosure. Since the amount of charging and discharging is equivalent during the pulsing, the battery is not being charged as a result of the pulsing. Therefore, the rejection is maintained.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        May 12, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 10, 2022